 

Exhibit 10.5

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (“Agreement”) is made as of July 22, 2018 (the
“Effective Date”) by and between ViewRay, Inc. (the “Company”) and Scott Drake
(the “Executive”).

WHEREAS, the Company desires to procure the services of the Executive, and the
Executive is willing to be employed by the Company, upon the terms and subject
to the conditions contained herein.

NOW, THEREFORE, intending to be legally bound, the Company agrees to employ the
Executive, and the Executive agrees to be employed by the Company, upon the
following terms and conditions:

1.Employment. Subject to and upon the terms and conditions set forth in this
Agreement, the Company agrees to employ the Executive and the Executive accepts
employment. The Executive’s employment with the Company is effective as soon as
practicable, but no later than July 22, 2018 (the “Executive Start Date”).

2.Employment at Will. The Executive and the Company understand and agree that
the Executive is an employee at-will, and that the Executive may resign, or the
Company may terminate the Executive’s employment, at any time and for any or for
no reason. Nothing in this Agreement, the Related Agreement (as hereinafter
defined) or any associated award agreements shall be construed to alter the
at-will nature of the Executive’s employment, nor shall anything in this
Agreement, the Related Agreement or the associated award agreements be construed
as providing the Executive with a definite term of employment.

3.Position.

3.1.During the Executive’s employment with the Company, the Executive shall
serve as President and Chief Executive Officer. The Executive shall perform
those duties generally required of persons in the position of President and
Chief Executive Officer, including but not limited to, direct oversight of the
day-to-day management of the Company’s facilities, personnel, finances, research
and development, business development, marketing and sales and other related
functions, as well as such other duties, not inconsistent with this Agreement,
the Bylaws of the Company as the same may be amended or amended and restated
from time to time, or the Amended and Restated Certificate of Incorporation of
the Company as the same may be amended or amended and restated from time to time
(the “Certificate of Incorporation”), as the Company’s Board of Directors (the
“Board”) may from time to time direct (the “Executive Duties”). The Executive
shall be subject to the authority of the Board and shall report and be
responsible to the Board.

3.2.Upon the Executive’s appointment as President and Chief Executive Officer,
the Board will appoint the Executive as a director.  The Board shall nominate
the

 

--------------------------------------------------------------------------------

Executive to the Board as a Class I Director at the subsequent Annual Meeting of
Stockholders, to be held in June 2019. In addition, the Board will consider from
time to time whether to appoint the Executive as the Chairman of the Board.

4.Scope of Services. The Executive agrees to devote his full business time and
attention, skills and best efforts to the performance of the Executive Duties
and shall not, during his employment by the Company, without the prior written
approval of the Board, be employed by or otherwise engaged in any other business
activity requiring any of the Executive’s time, except as expressly set forth on
Exhibit A attached hereto.

From the Executive Start Date through August 31, 2019, the Executive will
perform his services hereunder at the offices of the Company to be opened in
Colorado; provided, however, that during such time, the Executive will work from
the Company’s offices in Mountain View, California  generally four business days
per week, unless the Executive is otherwise traveling for business reasons to
other locations. Beginning on or before September 1, 2019, the Executive will
perform services hereunder at the offices of the Company located in Mountain
View, California, Oakwood Village, Ohio or such other location as determined by
the Board; provided, however, that the Executive shall be required to travel
from time to time as reasonably necessary for business purposes, including work
to be performed out of the Company’s offices in Mountain View, California and
Oakwood Village, Ohio (or such other location in the Mountain View, California,
the greater Cleveland, Ohio area or such other location as the Company may from
time to time utilize as its principal offices).  Notwithstanding the location
requirement set forth in this Section ‎4, the Executive may review the Company’s
current office locations and present a plan to be approved by the Board before
August 31, 2019, recommending the Company relocate its headquarters; provided
such plan is approved, the Executive shall relocate within a reasonable
timeframe to the location of the Company’s new headquarters.

5.Salary, Compensation and Benefits.

5.1.Base Salary. The Company agrees to pay, and the Executive agrees to accept,
as the Executive’s salary for all services to be rendered by the Executive
hereunder, a salary at an annual rate of $700,000 (as applicable, the “Base
Salary”), payable in accordance with the Company’s standard payroll practices.
The Base Salary is subject to annual increases in the sole discretion of the
Board, such increased amount shall thereafter constitute the Base Salary.

5.2.Performance Bonus. For each calendar year during which the Executive is
employed by the Company, the Executive will be eligible (but not entitled) to
receive, a target performance bonus of 100% of the Base Salary, with a threshold
of 50% and maximum of 200% of the Base Salary, with the actual amount payable
determined based on the extent to which individual and the Company goals for
such calendar year are achieved (the “Performance Bonus”).  The individual and
the Company goals will be established at the beginning of the year, through good
faith collaboration between the Executive and the Board. Any Performance Bonus
will be paid on or before such date or dates as may from time to time be
established by the Board. The Performance Bonus

2

 

 

--------------------------------------------------------------------------------

target and maximum is subject to annual increases in the sole discretion of the
Board. For the calendar year 2018, the Performance Bonus, if any, will be
pro-rated based on the Executive Start Date.

5.3.Inducement Equity Grant.  As soon as practicable following the Effective
Date, subject to Compensation Committee approval, the Executive will be granted
an initial equity award (the “Inducement Equity Grant”) as follows: (1) a grant
of 1,925,000 stock options and (2) a grant of 1,155,000 restricted stock units
(“RSUs”).  The stock options will have an exercise price equal to the closing
price on the date the option is granted (the “Grant Date”).  The Grant Date will
fall on the same day this agreement is approved by the Board.  The stock options
and RSUs will otherwise be subject to the terms and conditions of the ViewRay,
Inc. 2018 Equity Inducement Award Program (the “Equity Inducement Program”) and
the terms outlined in the associated award agreements. As provided in the
associated award agreements, the stock options will vest on the following
schedule: (1) 25% of the stock options will vest and become exercisable on the
first anniversary of the Grant Date; and (2) 75% of the stock options will vest
and become exercisable in substantially equal monthly installments following the
first anniversary of the Grant Date until fully vested on the fourth anniversary
of the Grant Date.  In addition, as provided in the associated award agreements,
33.3% of the RSUs will vest on each of the first three anniversaries of the
Grant Date. The Company agrees to register the Inducement Equity Grant by timely
filing a Registration Statement on Form S-8 with the U.S. Securities and
Exchange Committee.

5.4.Incentives, Savings and Retirement Plans.

5.4.1.Beginning in 2019, the Executive will be eligible to receive annual equity
grants pursuant to the terms of the ViewRay, Inc. 2015 Equity Incentive Award
Plan (the “Equity Incentive Plan”).  Subject to the terms of the Equity
Incentive Plan, the equity awards will be awarded at the discretion of the Board
and the Compensation Committee.

5.4.2.In addition, during the Executive’s employment with the Company, the
Executive shall also be entitled to participate in all savings and retirement
plans, policies and programs, made available by the Company to executive-level
employees generally (“Plans”). Such Plans shall be subject to change from time
to time as deemed appropriate and necessary by the Company.

5.5.Fringe Benefits. During the Executive’s employment with the Company, the
Executive shall be entitled to participate in such group medical, travel and
accident, short and long-term disability and term life insurance benefits, if
any, as the Company shall make generally available from time to time to
executive-level employees. Such benefits shall be subject to change from time to
time as deemed appropriate and necessary by the Company.

5.6.Reimbursement.

3

 

 

--------------------------------------------------------------------------------

5.6.1.General. During the Executive’s employment with the Company, the Company
shall reimburse the Executive (or, in the Company’s sole discretion, shall pay
directly), upon presentation of vouchers and other supporting documentation as
the Company may reasonably require, for reasonable out-of-pocket expenses
incurred by the Executive relating to the business or affairs of the Company or
the performance of the Executive’s duties hereunder, including, without
limitation, reasonable expenses with respect to travel, lodging and similar
items (other than those expenses addressed by Sections ‎5.6.2 and ‎5.6.3
herein), provided that the incurring of such expenses shall have been approved
in accordance with the Company’s regular reimbursement procedures and practices
in effect from time to time. The Company’s regular reimbursement procedures and
practices and the reasonableness of future travel, lodging and similar items
shall be subject to the periodic review and amendment by the Board.

5.6.2.Travel Stipend; Relocation Reimbursement. The Company shall provide the
Executive payments of $75,000 on each of August 1, 2018, November 1, 2018,
February 1, 2019 and May 1, 2019, subject to Executive’s continued service with
the Company on such dates.  These payments are intended to cover, through
September 1, 2019, the Executive’s personal costs of housing in the greater
Mountain View, California area and commercial air travel by the Executive
between his home in Niwot, Colorado and the Company’s principal offices in
Mountain View, California, or such other location where the Company’s
headquarters are established. Notwithstanding the foregoing, if the Executive
shall relocate to the Company’s headquarters as established by the Board at any
time prior to September 1, 2019, then the Company shall no longer be required to
provide the Executive payments described in this Section 5.6.2; provided, that
the Executive will be entitled to receive a pro rata portion of the $75,000
payment that would have been payable on the next scheduled payment date,
determined based on the number of days that have elapsed since the most recent
payment date divided by the total number of days between the most recent and
next scheduled payment dates.  By no later than September 1, 2019, Executive
shall relocate to the Company’s headquarters as established by the
Board.  Notwithstanding anything in this Section 5.6.2 to the contrary, if the
Executive relocates to the Mountain View, California area, the Greater
Cleveland, Ohio area or such other location where the Company’s headquarters are
established pursuant to a plan presented by the Executive to the Board, if
approved, in accordance with Section ‎4, the Company shall reimburse the
Executive for all reasonable and customary expenses commensurate with the
Executive's position incurred in connection with the Executive’s relocation from
his current home in Niwot, Colorado subject to the Executive’s submission to the
Company of documentation reasonably evidencing such expenses.

5.6.3.Legal Fees.  The Company shall reimburse the Executive for all legal fees
in connection with the negotiation and acceptance of the Agreement in an amount
not to exceed $25,000.  The reimbursement provided for in this Section 5.6.3
shall be contingent on the Executive submitting to the Company any

4

 

 

--------------------------------------------------------------------------------

invoices received from legal counsel demonstrating services rendered in
connection with the Agreement.  

5.7.Vacation. In addition to statutory holidays, the Executive shall be entitled
to four weeks paid vacation each calendar year during the Executive’s
employment, subject to and in accordance with the Company’s vacation and paid
time off policies as in effect from time to time.

5.8.Withholding. The Company may withhold from the Executive’s compensation all
applicable tax amounts required by law.

6.Termination of Employment.

6.1.General. In the event the Executive’s employment with the Company terminates
for any reason (including death or disability), the Company shall pay to the
Executive (i) any Base Salary as well as accrued vacation pay, expense
reimbursements, compensation and benefits under any Plan, and any and all
benefits and other similar amounts, accrued but unpaid as of the date of
termination, and (ii) the awarded but unpaid portion, if any, of the Performance
Bonus (or any other bonus program then in effect) for any prior year.

6.2.Without Cause or With Good Reason. If the Company terminates the Executive’s
employment without Cause (as defined below), or the Executive resigns for Good
Reason (as defined below), then, provided that the Executive executes and
delivers, and does not revoke, a general release of claims in a customary form
mutually satisfactory to the Company and Executive (i) the Company shall pay an
amount equal to two times the sum of (x) Base Salary, and (y) the target
Performance Bonus, both as determined and in effect at the date of the
Executive’s termination, payable in substantially equal monthly installments
during the twenty-four month period following termination, and (ii) the Company
will pay the Executive an amount equal to twelve multiplied by the difference
between the monthly COBRA premium cost and the monthly contribution previously
paid by the Executive as an active employee for the same coverage prior to such
termination or resignation. In addition, the award agreements issued in
connection with the Inducement Equity Grant and any award agreements governing
any other equity awards issued to the Executive after the date hereof shall
provide that, if the Company terminates the Executive’s employment without
Cause, or the Executive resigns for Good Reason, then such equity awards that
would otherwise (absent the termination) have vested during the twenty-four (24)
month period following the Executive’s termination shall accelerate and become
fully-vested as of the date of the Executive’s termination. Executive’s equity
award agreements will also provide that Executive shall have 12 months from the
date of any such termination to exercise any remaining stock options held by
Executive. Any other unvested equity awards will be forfeited upon any
termination of employment. In no event shall the Executive or the Executive’s
estate or beneficiaries be entitled to any of the payments or benefits set forth
in this Section ‎6.2 upon termination of the Executive’s employment by reason of
his disability or death other than the right to a pro rata Performance Bonus
based on the

5

 

 

--------------------------------------------------------------------------------

number of months Executive was employed in the calendar year prior to such death
or disability.

6.3.Change in Control. In the event that a Change in Control (as defined in  the
Equity Incentive Plan) occurs during the Executive’s employment hereunder and
the Executive’s employment is terminated by the Company (or its successor)
without Cause or by the Executive for Good Reason at any time three months prior
to or eighteen months following such Change in Control, in addition to the
remuneration outlined in Section ‎6.2, all equity awards issued to and held by
the Executive, including those issued in the Equity Inducement Grant and any
awards issued under the Equity Incentive Plan or any successor plan, shall
accelerate and become vested and exercisable as of the date of such
termination.  A “Change in Control” shall have the same meaning given to such
term in the Equity Incentive Plan.  

6.4.Section 280G.

6.4.1.In the event it shall be determined that any payment or distribution to
the Executive or for the Executive’s benefit which is in the nature of
compensation and is contingent on a change in the ownership or effective control
of the Company or the ownership of a substantial portion of the assets of the
Company (within the meaning of Section 280G(b)(2) of the Internal Revenue Code
(the “Code”)), whether paid or payable pursuant to this Agreement or otherwise
(a “Payment”), would constitute a “parachute payment” under Section 280G(b)(2)
of the Code and would be subject to the excise tax imposed by Section 4999 of
the Code (together with any interest or penalties imposed with respect to such
excise tax, the “Excise Tax”), then the Payments shall be reduced to the extent
necessary so that no portion thereof shall be subject to the excise tax imposed
by Section 4999 of the Code but only if, by reason of such reduction, the net
after-tax benefit received by the Executive shall exceed the net after-tax
benefit received by the Executive if no such reduction was made. The specific
payments shall be reduced and the order of such reduction shall be determined so
as to achieve the most favorable economic impact to the Executive. To the extent
such determination by the Executive is permitted by Section 409A (as hereafter
defined) and other tax requirements, the Executive shall determine the ordering
of any reduction. To the extent the ordering of the reduction is required by
Section 409A or other tax principles to be done other than by the Executive, the
Accounting Firm (as hereinafter defined) shall determine the ordering of any
reduction to achieve the most favorable economic benefit to the Executive.   To
the extent the ordering of the reduction is required by Section 409A or other
tax principles to be done other than by the Executive and to be more
specifically set forth in advance then such reduction to achieve the most
favorable economic benefit to the Executive shall be determined by the
Accounting Firm. Any reduction in the Payments as determined by the Accounting
Firm shall be applied first against the latest scheduled cash payments; then
current cash payments; then any equity or equity derivatives that are included
under Section 280G of the Code at an accelerated value (and not at full value)
shall be reduced with the highest value reduced first (as such values are
determined under Treasury Regulation

6

 

 

--------------------------------------------------------------------------------

Section 1.280G-1, Q&A 24); finally any other non-cash benefits will be
reduced.    For purposes of this Section ‎6.4.1, “net after-tax benefit” shall
mean (i) the Payments which the Executive receives or are then entitled to
receive from the Company that would constitute “parachute payments” within the
meaning of Section 280G of the Code, less (ii) the amount of all federal, state
and local income taxes payable with respect to the Payments calculated at the
maximum marginal income tax rate for each year in which the Payments shall be
paid to the Executive (based on the rate in effect for such year as set forth in
the Code as in effect at the time of the first payment of the foregoing), less
(iii) the amount of Excise Taxes imposed with respect to the Payments.

6.4.2.All determinations required to be made under this Section ‎6.4 shall be
made by such nationally recognized accounting firm as may be selected by the
Company after reasonable consultation with the Executive (the “Accounting
Firm”), provided, that the Accounting Firm’s determination shall be made based
upon “substantial authority” within the meaning of Section 6662 of the Code. The
Accounting Firm shall provide its determination, together with detailed
supporting calculations and documentation, to the Executive and the Company
within 15 business days following the date of termination of the Executive’s
employment, if applicable, or such other time as requested by the Executive
(provided that the Executive reasonably believes that any of the Payments may be
subject to the Excise Tax) or the Company. All reasonable fees and expenses of
the Accounting Firm in reaching such a determination shall be borne solely by
the Company.

7.Related Agreement. It shall be a condition precedent to the Executive’s
effective employment under this Agreement that the Executive will execute and
deliver to the Company the Confidentiality, Inventions and Non-Interference
Agreement (as may be amended from time to time, the “Related Agreement”) in a
customary and mutually acceptable form within ten (10) business days following
the execution of this Agreement. The Executive hereby covenants and agrees to
abide by the terms of the Related Agreement at all times.

8.Executive’s Representations, Warranties and Covenants. The Executive
represents and warrants that the Executive is not a party to any other
employment, non-competition, or other agreement or restriction other than the
Severance Agreement between the Executive and the Spectranetics Corporation,
which could interfere with the Executive’s employment with the Company or the
Executive’s or the Company’s rights and obligations hereunder and that the
Executive’s acceptance of employment with the Company and the performance of the
Executive’s duties hereunder will not breach the provisions of any contract,
agreement, or understanding to which the Executive is party or any duty owed by
the Executive to any other person. The Executive hereby further covenants and
agrees that the Executive shall abide by all Company policies, procedures, rules
and regulations, including, without limitation, those policies, procedures,
rules and regulations set forth in the Company’s Employee Handbook, as may be
amended from time to time.

7

 

 

--------------------------------------------------------------------------------

9.Definitions. Capitalized terms used in this Agreement but not otherwise
defined herein shall have the meaning hereby assigned to them as follows:

9.1.“Cause” shall mean the Executive’s: (i) theft or embezzlement of Company
funds or assets; (ii) conviction of, or guilty or no contest plea, to a felony
charge or any misdemeanor involving moral turpitude; (iii) material violation of
any express direction or any rule, regulation or policy established by the Board
that is consistent with the terms of this Agreement; (iv) material breach of
this Agreement or material breach of the Executive’s fiduciary duties to the
Company; (v) fraud, gross incompetence, gross neglect, or gross misconduct in
the performance of the Executive’s duties (including a material violation or
breach of any Company policy applicable to the Executive); or (vi) repeated and
consistent failure to perform the duties under this Agreement during normal
business hours except during vacation periods or absences due to temporary
illness. If the Board determines in good faith (if the Executive is a member of
the Board at such time he shall not be entitled to participate in such
determination) that Cause for termination exists, the Executive shall be given
written notice by the Board that provides the factual basis for the
determination and the Executive shall have ten business days to respond and to
try and cure the condition(s) giving rise to the determination prior to that
determination becoming final; provided, however, that this sentence shall not
apply to, nor shall the Board be obligated to provide any such cure period for
conditions of Cause which by their nature, and as reasonably determined by the
Board, are not subject to cure.

9.2.“Good Reason” shall mean, in the context of a resignation by the Executive,
a resignation that occurs within thirty days following the Executive’s first
having knowledge of any (i) material reduction in the Base Salary, (ii) material
breach of this Agreement by the Company, (iii) material diminution of the
Executive’s authority, duties or title as Chief Executive Officer or
responsibilities as Chief Executive Officer imposed by the Board (other than in
response to an event constituting Cause), (iv) a material reduction in the
Executive’s annual Performance Bonus or equity compensation opportunity or (v)
requirement that Executive relocate, without the Executive’s consent, in excess
of 25 miles beyond the geographic limits of Mountain View, California, Denver,
Colorado or Oakwood Village, Ohio or such other location as has been established
by the Company as its headquarters in consultation with the Executive; provided,
however, with respect to subclause (i) above, that any reduction of the Base
Salary that is consistent with general reductions in the base salaries of other
executives of the Company as part of a plan to avoid insolvency of the Company
or manage any financial distress or hardship of the Company shall not be deemed
to constitute a material reduction in the Base Salary for purposes of this
Section ‎9.2; and provided, further, with respect to subclause (ii) above, that
in the case of a material breach, Good Reason shall only exist where the
Executive has provided the Company with written notice of the breach within 30
days of the occurrence of the events constituting “Good Reason,” the Company has
failed to cure such breach within ten business days of such written notice of
breach and the Executive actually resigns his employment within 45 days of the
occurrence of the events constituting “Good Reason.”

8

 

 

--------------------------------------------------------------------------------

10.Indemnification. During the Executive’s employment with the Company and
thereafter, the Company shall indemnify, defend and hold the Executive harmless
to the fullest extent permissible under and pursuant to: (i) Articles Seventh
and Eighth of the Certificate of Incorporation, and (ii) the terms and
conditions of a Directors Indemnification Agreement between the Executive and
the Company, if any, as the same may be amended or amended and restated from
time to time.

11.Waivers and Amendments. The respective rights and obligations of the Company
and the Executive under this Agreement may be waived (either generally or in a
particular instance, either retroactively or prospectively, and either for a
specified period of time or indefinitely) or amended and the terms and
conditions of this Agreement may be amended only with the written consent of a
duly authorized representative of the Company and the Executive. The waiver by
either party of a breach of any provision of this Agreement by the other party
shall not operate or be construed as a waiver of any subsequent breach by such
other party.

12.Successors and Assigns. The provisions hereof shall inure to the benefit of,
and be binding upon, the Company’s successors and assigns. The Executive may not
assign or delegate to any third person the Executive’s obligations under this
Agreement. The rights and benefits of the Executive under this Agreement are
personal to him and no such right or benefit shall be subject to voluntary or
involuntary alienation, assignment or transfer.

13.Entire Agreement. This Agreement, the Related Agreement and the associated
award agreements constitute the full and entire understanding and agreement of
the parties with regard to the subjects hereof and thereof and supersede in
their entirety all other or prior agreements, whether oral or written, with
respect thereto.

14.Notices. All demands, notices, requests, consents and other communications
required or permitted under this Agreement shall be in writing and shall be
personally delivered or sent by electronic mail or facsimile machine (with a
confirmation copy sent by one of the other methods authorized in this Section),
reputable commercial overnight delivery service (including Federal Express and
U.S. Postal Service overnight delivery service) or, deposited with the U.S.
Postal Service mailed first class, registered or certified mail, postage
prepaid, as set forth below:

If to the Company, addressed to:

ViewRay Inc.
2 Thermo Fisher Way
Oakwood Village, OH 44146
Attn: Board of Directors
Fax: 1-800-417-3459

with a copy, which shall not constitute notice, to:

Davis Polk & Wardwell LLP
1600 El Camino Real

9

 

 

--------------------------------------------------------------------------------

Menlo Park, CA 94025
Attn: Alan Denenberg and David Mollo-Christensen

Email: alan.denenberg@davispolk.com and david.mollo@davispolk.com
Fax: 650.752.2111

 

If to the Executive, to the address set forth on the signature page of this
Agreement or at the current address listed in the Company’s records, with a
copy, which shall not constitute notice, to:

Perkins Coie LLP

1900 Sixteenth Street

Suite 1400

Denver, CO 80202-5255

Attn: Jason Day

Email: Jday@perkinscoie.com

Fax: 303.291.2400

 

Notices shall be deemed given upon the earlier to occur of (i) receipt by the
party to whom such notice is directed; (ii) if sent by facsimile machine or
electronic mail, on the day (other than a Saturday, Sunday or legal holiday in
the jurisdiction to which such notice is directed) such notice is sent if sent
(in the case of a facsimile, as evidenced by the facsimile confirmed receipt)
prior to 5:00 p.m. Eastern Time and, if sent after 5:00 p.m. Eastern Time, on
the day (other than a Saturday, Sunday or legal holiday in the jurisdiction to
which such notice is directed) after which such notice is sent; (iii) on the
first business day (other than a Saturday, Sunday or legal holiday in the
jurisdiction to which such notice is directed) following the day the same is
deposited with the commercial courier if sent by commercial overnight delivery
service; or (iv) the fifth day (other than a Saturday, Sunday or legal holiday
in the jurisdiction to which such notice is directed) following deposit thereof
with the U.S. Postal Service as aforesaid. Each party, by notice duly given in
accordance therewith, may specify a different address for the giving of any
notice hereunder.

15.Governing Law. This Agreement shall be construed and enforced in accordance
with and governed by the laws of the State of California (without giving effect
to any conflicts or choice of laws provisions thereof that would cause the
application of the domestic substantive laws of any other jurisdiction).

16.Consent to Jurisdiction

(a)

EACH OF THE PARTIES HERETO HEREBY CONSENTS TO THE JURISDICTION OF ALL STATE AND
FEDERAL COURTS LOCATED IN SAN MATEO COUNTY, CALIFORNIA, AS WELL AS TO THE
JURISDICTION OF ALL COURTS TO WHICH AN APPEAL MAY BE TAKEN FROM SUCH COURTS, FOR
THE PURPOSE OF ANY SUIT, ACTION OR OTHER PROCEEDING ARISING OUT OF, OR IN
CONNECTION WITH, THIS AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY,
INCLUDING, WITHOUT LIMITATION, ANY PROCEEDING RELATING TO ANCILLARY MEASURES IN

10

 

 

--------------------------------------------------------------------------------

AID OF ARBITRATION, PROVISIONAL REMEDIES AND INTERIM RELIEF, OR ANY PROCEEDING
TO ENFORCE ANY ARBITRAL DECISION OR AWARD. EACH PARTY HEREBY EXPRESSLY WAIVES
ANY AND ALL RIGHTS TO BRING ANY SUIT, ACTION OR OTHER PROCEEDING IN OR BEFORE
ANY COURT OR TRIBUNAL OTHER THAN THE COURTS DESCRIBED ABOVE AND COVENANTS THAT
IT SHALL NOT SEEK IN ANY MANNER TO RESOLVE ANY DISPUTE OTHER THAN AS SET FORTH
IN THIS SECTION OR AS PROVIDED IN THE NONDISCLOSURE AND DEVELOPMENTS AGREEMENT,
OR TO CHALLENGE OR SET ASIDE ANY DECISION, AWARD OR JUDGMENT OBTAINED IN
ACCORDANCE WITH THE PROVISIONS HEREOF.

EACH OF THE PARTIES HERETO HEREBY EXPRESSLY WAIVES ANY AND ALL OBJECTIONS IT MAY
HAVE TO VENUE, INCLUDING, WITHOUT LIMITATION, THE INCONVENIENCE OF SUCH FORUM,
IN ANY OF SUCH COURTS. IN ADDITION, EACH OF THE PARTIES CONSENTS TO THE SERVICE
OF PROCESS BY PERSONAL SERVICE OR ANY MANNER IN WHICH NOTICES MAY BE DELIVERED
HEREUNDER IN ACCORDANCE WITH SECTION ‎14 OF THIS AGREEMENT.

17.Equitable Remedies. The parties hereto agree that irreparable harm would
occur in the event that any of the agreements and provisions of this Agreement
were not performed fully by the parties hereto in accordance with their specific
terms or conditions or were otherwise breached, and that money damages are an
inadequate remedy for breach of this Agreement because of the difficulty of
ascertaining and quantifying the amount of damage that will be suffered by the
parties hereto in the event that this Agreement is not performed in accordance
with its terms or conditions or is otherwise breached. It is accordingly hereby
agreed that the parties hereto shall be entitled to an injunction or injunctions
to restrain, enjoin and prevent breaches of this Agreement by the other parties
and to enforce specifically such terms and provisions of this Agreement, such
remedy being in addition to and not in lieu of, any other rights and remedies to
which the other parties are entitled to at law or in equity.

18.Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY VOLUNTARILY AND
IRREVOCABLY WAIVES TRIAL BY JURY IN ANY ACTION OR OTHER PROCEEDING BROUGHT IN
CONNECTION WITH THIS AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY.

19.Section 409A. This section is intended to help ensure that compensation paid
or delivered to the Executive pursuant to this Agreement either is paid in
compliance with, or is exempt from, Section 409A of the Internal Revenue Code of
1986, as amended and the rules and regulations promulgated thereunder
(collectively, “Section 409A”). However, the Company does not warrant to the
Executive that all compensation paid or delivered to the Executive for the
Executive’s services will be exempt from, or paid in compliance with, Section
409A. The Executive bears the entire risk of any adverse federal, state or local
tax consequences and penalty taxes which may result from payment of compensation
for the Executive’s services on a basis contrary to the provisions of Section
409A or comparable provisions of any applicable state or local income tax
laws.  

11

 

 

--------------------------------------------------------------------------------

19.1.Amounts Payable On Account of Termination; Short-Term Deferral.  All
payments to be made upon a termination of employment under this Agreement that
are deferred compensation may only be made upon a “separation from service”
under Section 409A.  The Executive shall not be entitled to any payment or
benefit under this Agreement to the extent such payment or benefit constitutes
deferred compensation subject to Section 409A payable upon a “separation from
service” under Section 409A until the earlier of (i) the date which is six (6)
months after his separation from service for any reason other than death, or
(ii) the date of the Executive’s death. For purposes of Section 409A, each
payment made under this Agreement shall be treated as a separate payment.  Any
amounts otherwise payable to the Executive upon or in the six (6) month period
following the Executive’s separation from service that are not so paid by reason
of this Section ‎19.1 shall be paid (without interest) as soon as practicable
(and in all events within thirty (30) days) after the date that is six (6)
months after the Executive’s separation from service (or, if earlier, as soon as
practicable, and in all events within thirty (30) days, after the date of the
Executive’s death).  In no event may the Executive, directly or indirectly,
designate the calendar year of payment of deferred compensation.  To the maximum
extent permitted under Section 409A, the severance benefits payable under this
Agreement are
intended  to  comply  with  the  “short-term  deferral  exception”  under  Treas.  Reg.  §1.409A-1(b)(4),
and  any  remaining  amount  is  intended  to  comply  with  the  “separation  pay
exception” under Treas. Reg. §1.409A- 1(b)(9)(iii).  

19.2.Reimbursements. Any taxable reimbursement of business or other expenses, or
any provision of taxable in-kind benefits to the Executive, as specified under
this Agreement, shall be subject to the following conditions: (1) the expenses
eligible for reimbursement or the amount of in-kind benefits provided in one
taxable year shall not affect the expenses eligible for reimbursement or the
amount of in-kind benefits provided in any other taxable year, except for any
medical reimbursement arrangement providing for the reimbursement of expenses
referred to in Section 105(b) of the Code (and, as a result, if there is a
maximum dollar amount of expense reimbursement specified in this Agreement, only
expenses in the first taxable year in which the Executive could incur eligible
expenses shall be eligible for reimbursement, to the limitation specified); (2)
the reimbursement of an eligible expense shall be made no later than the end of
the year after the year in which such expense was incurred; and (3) the right to
reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit. Any reimbursement of taxes, as specified under
this Agreement, shall be paid in any event not later than the end of the
Executive’s taxable year next following the taxable year in which the Executive
remits the applicable taxes to the appropriate taxing authority.

19.3.Releases. The payment of any amounts otherwise payable to the Executive on
account of termination of employment under this Agreement which constitute
deferred compensation within the meaning of Section 409A and which are subject
(among other conditions, if any) to a release of claims in a customary form
mutually satisfactory to the Company and Executive may be delayed at the
discretion of the Company for up to three (3) days following the Executive’s
delivery of release and such release becoming irrevocable (an “Effective
Release”)) but in no event later than sixty (60) days following the Executive’s
termination of employment, subject to Section ‎19.1. Regardless of any payment,
however, all such amounts remain conditioned on an Effective Release such

12

 

 

--------------------------------------------------------------------------------

that if the Executive fails to deliver (or if the Executive revokes) the
Executive’s release the Executive will forfeit and must immediately return such
amounts on the Company’s demand.  If the sixty (60)-day period following a
separation from service begins in one calendar year and ends in a second
calendar year (a “Crossover 60-Day Period”) and if there are any payments that
are subject to Section 409A that are:  (i) conditioned on the Executive signing
and not revoking a release of claims and (ii) otherwise due to be paid during
the portion of the Crossover 60-Day Period that falls within the first year,
then such payments will be delayed and paid in a lump sum during the portion of
the Crossover 60-Day Period that falls within the second year.

19.4.Interpretative Rules. In applying Section 409A to compensation paid
pursuant to this Agreement, any right to a series of installment payments under
this Agreement shall be treated as a right to a series of separate payments.

20.Severability; Titles and Subtitles; Gender: Singular and Plural;
Counterparts; Facsimile.

(a) In case any provision of this Agreement shall be invalid, illegal or
unenforceable, the validity, legality and enforceability of the remaining
provisions of this Agreement shall not in any way be affected or impaired
thereby.

(b) The titles of the sections and subsections of this Agreement are for
convenience of reference only and are not to be considered in construing this
Agreement.

(c) The use of any gender in this Agreement shall be deemed to include the other
genders, and the use of the singular in this Agreement shall be deemed to
include the plural (and vice versa), wherever appropriate.

(d) This Agreement may be executed in any number of counterparts, each of which
shall be an original, but all of which together constitute one instrument.

(e) Counterparts of this Agreement (or applicable signature pages hereof) that
are manually signed and delivered by facsimile transmission shall be deemed to
constitute signed original counterparts hereof and shall bind the parties
signing and delivering in such manner.

[The Following Page is the Signature Page]

 

13

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

COMPANY:

 

EXECUTIVE:

VIEWRAY INC.

 

 

By:

/s/ Daniel Moore

 

By:

/s/ Scott Drake

Name:

Daniel Moore

 

 

 

Title:

Chairman of the Board, ViewRay Inc.

 

Print Name: Scott Drake
Address:

 

 

 

 

 

 

[Signature Page for Scott Drake Employment Agreement]

--------------------------------------------------------------------------------

 

EXHIBIT A
PERMITTED ACTIVITIES

 

•

AtriCure, Inc. - Chairman of the Board

 

•

JustRight Surgical, LLC - Board Member

 